141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David Hackett, Appellant,v.Commissioner of the Internal Revenue Service, Appellee.
No. 97-2732.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 24, 1997Filed:  Feb. 11, 1998

Appeal from the United States Tax Court.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
David Hackett appeals the tax court's decision sustaining deficiencies and additions to tax as determined by the Commissioner of the Internal Revenue Service.  After careful review of the record and the parties' briefs, we conclude Hackett's arguments are meritless, and the decision of the tax court was correct.  We thus affirm.  See 8th Cir.  R. 47B.